Dugro, J.
This is an appeal from a judgment entered on the verdict of a-jury. Errors of law arising on exceptions taken at the trial are therefore-alone before the court for consideration. The only exception which appears in the case is one to an order denying a motion for a new trial. Such an exception is not, therefore, available for any purpose. On trials by jury the-only subjects for exceptions are rulings at the trial. The motion for a new trial is a proceeding subsequent to the trial, and an order made on such motion is reviewable only by appeal. Boos v. Insurance Co., 64 N. Y. 236; Thurber v. Railroad Co., 60 N. Y. 326. The judgment must therefore be affirmed.
Tbuax, J., concurs.